Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) which papers have been placed of record in the file.


35 USC § 112 6th Analysis
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



Claim limitations 1 and 19 have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because it uses a non-structural term “decoding unit/determination unit/filtering unit/coding unit configure to couple with functional language generate”, “adopt”, “apply” and “encode” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: Fig. 7; [0146;0149;0154]. If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph. For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-8 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US. Pub. No. 2014/0112396 A1) in view of Li et al. (US. Pub. No. 2016/0261884 A1).

Regarding claim 1, Ikeda an image processing apparatus comprising ([abstract]- an image processing device and an image  processing method which allow a deblocking filtering process to apply filtering appropriately): a decoding unit configured to generate a decoded image by decoding a coded stream(para 0007]- An image processing device according to a first aspect of this technique includes: a a determination unit configured to adopt a block boundary of the decoded image as a target([para 0007]- a decoding unit that decodes an encoded stream encoded in units each having a layer structure to generate an image; a filtering unit that applies a deblocking filter to a block boundary according to a strength of the deblocking filter applied to the block boundary which is a boundary between a block of the image generated by the decoding unit ).
 However, Ikeda does not explicitly disclose determine deblocking filter application necessity with respect to color difference components of the decoded image based on boundary strength that is calculated using a color difference related parameter related to a color difference; and a filtering unit configured to apply a deblocking filter to color difference components of pixels located in a vicinity of the block boundary based on a determination result of the deblocking filter application necessity. 
In an analogous art, Li teaches determine deblocking filter application necessity with respect to color difference components of the decoded image based on boundary strength that is calculated using a color difference related parameter related to a color difference([para 0233-0234]- adaptive deblocking, the strength of a deblocking filter for a boundary between two blocks is based at least in part on whether either of the adjacent blocks has non-zero residual values.  When two adjacent blocks have different color spaces, the strength of deblocking filter for the boundary between the blocks can depend on whether primary components of the two adjacent blocks have non-zero residual values); and a filtering unit configured to apply a deblocking filter to color difference components of pixels located in a vicinity of the block boundary based on a determination result of the deblocking filter application necessity([para 0234]- the different color spaces of  the two adjacent blocks.  In this case, when two adjacent blocks have different color spaces, the strength of deblocking filter for the boundary between the blocks depends on whether corresponding components of the two adjacent blocks have non-zero residual values. When determining the filter strength for the G component, the encoder or decoder considers the residual values of the first component (G) of the first block and the residual values of the second component (G) of the second block.  This variation of adaptive deblocking can be used for blocks with different RGB-type color spaces). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Li to the modified system of Ikeda an adaptive encoding and decoding for units of a video sequence can improve coding efficiency that includes adaptive switching of color spaces between units within a video sequence [Li; abstract].
Regarding claim 4, Li teaches wherein the boundary strength is represented by a plurality of bits, and the plurality of bits include at least one bit corresponding to each of components([para 0233]- adaptive deblocking, the strength of a deblocking filter for a boundary between two blocks which will have bits).
Regarding claim 5, Li teaches wherein the determination unit determines the deblocking  filter application necessity through determination based on the boundary strength and large block determination using block sizes of blocks that sandwich the block boundary([para 0233]- adaptive deblocking, the  strength of a deblocking filter for 
Regarding claim 6, Ikeda teaches wherein if the boundary strength has a value related to inter prediction, the determination unit performs the large block determination([para 0109]- the prediction mode information on the optimal inter-prediction mode, and the cost function value in the optimal inter-prediction mode to the predicted image/optimal mode selecting unit 33. Moreover, the motion estimator/compensator outputs the prediction mode information on the inter-prediction mode in the inter-prediction process in the respective predicted block sizes to the lossless encoder in order to obtain a generated code amount used in calculation of the cost function value).
Regarding claim 7, Ikeda teaches wherein the determination unit performs the large block determination based on sizes of the blocks sandwiching the block boundary, the sizes being sizes in a direction perpendicular to the block boundary ([para 0166]- inter-block boundary includes boundaries (that is, horizontally adjacent inter-block boundaries (hereinafter referred to as "vertical boundaries") detected by performing inter-block boundary detection in the horizontal direction. Moreover, the inter-block boundary includes inter-block boundaries (that is, vertically adjacent inter-block boundaries (hereinafter referred to as "line boundaries") detected by performing inter-block boundary detection in the vertical direction).
Regarding claim 8, Ikeda teaches wherein the determination unit performs the large block determination based on whether the sizes of the blocks sandwiching the block boundary is larger than 16, the sizes being sizes in the direction perpendicular to  When the quantization parameter is small, better image quality is obtained as compared to when the quantization parameter is large. Thus, when the quantization parameter is larger than a predetermined threshold value, the de blocking filtering unit 24 determines that the vertical filtering process is to be performed in a mode where image quality is improved by performing the range-reduced vertical filtering process with respect to the inter-LCU line boundary only and performing a normal vertical filtering process with respect to a line boundary of blocks smaller than the size of LCU; [see also para 0415]).
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for method claim 18 have been met in apparatus claim 1.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for apparatus claim 19 have been met in apparatus claim 1.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for method claim 20 have been met in apparatus claim 1.

Claims 2, 3, 9-16 are  rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Li as applied to claim 1 above and further in view of Qian Huang (CE10 Subset 1: Chroma De-blocking Filter, pub. Feb. 10, 2012; herein after as Huang; given the by the applicant in the IDS).

In an analogous art, Huang teaches the color difference related parameter includes information on transform coefficients of color difference components, and the boundary strength is calculated based on whether significant coefficients of the color difference components are present in blocks that sandwich the block boundary as a target for calculation of the boundary strength([see section 2.1-2.2]-color difference used transform unit boundary and either A or B contains non-zero transform coefficient, 8s is set to 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Huang to the modified system of Ikeda and Li chroma deblocking filter with independent filtering decision and 8x8 filtering unit to maintain quality [Huang; abstract].
Regarding claim 3, Huang teaches wherein the boundary strength is calculated by independently determining whether a significant coefficient of each of components is present in the blocks that sandwich the block boundary as the target for the calculation of the boundary strength ([see section 2.1-2.2]-color difference used transform unit boundary and either A or B contains non-zero transform coefficient, 8s is set to 1 and boundary strength is being calculated).
Regarding claim 9, Ikeda teaches wherein the filtering unit applies, as the deblocking filter, one of a weak filter and a strong filter to the color difference  The filter strength determining unit 73-1 determines the filter strength in the above-described manner under the control of the controller 77. That is, the filter strength determining unit 73-1 determines whether the filtering process will be performed in a strong filtering mode or a weak filtering mode for each line using the image data of two blocks with an inter-block boundary interposed).
Regarding claim 10, Huang teaches wherein a coefficient of the strong filter is set to 2 at a center position of an application target range of the strong filter, and set to 1 at other positions([section 2.1-Chroma boundary Strength]- 1. If either A or B is coded with intra prediction mode, Bs is set to 2.  2. Otherwise, if this boundary is also a transform unitl; boundary and either A or B contains non-zero transform coefficients, Bs is set to 1).
Regarding claim 11, Huang teaches wherein the filtering unit adopts three pixels on both sides from the block boundary as an application target range of the strong filter, and applies the strong filter to color difference components of pixels included in the application target range by using three pixels on both sides of a center position of the application target range as reference pixels([section 2.2- Chroma Filtering Decision]- the filtering decisions are made independently for U and V components. The filtering operations for chroma remain the same as HEVC. Only one chroma sample at each side of a chroma boundary might be changed; [see also section 2.1]).
Regarding claim 12, Ikeda teaches wherein the filtering unit performs padding and uses, as a pixel value of the reference pixel, a pixel value of a fourth pixel from the block boundary in place of pixels separated by five pixels or more from the block  An expression appearing after the first "and" of Expression (113) for determining the strong filtering of the R3 W2 case is different from an expression appearing after the first "and" of Expression (69) for determining the strong filtering of the HEVC scheme. In the case ofR3W2, since p3, could not be referred, padding (that is, p3,=p2,) is not applied).
Regarding claim 13, Ikeda teaches wherein the filtering unit applies the strong filter by performing a clipping process based on a parameter tC that is identified based on a quantization parameter([0237; 0245 and 0247]-performing a clipping process).
Regarding claim 14, Ikeda teaches wherein the determination unit further determines filter strength of the deblocking filter that is applied to the color difference components of the pixels located in the vicinity of the block boundary, and the filtering unit applies one of the weak filter and the strong filter to the color difference components of the pixels located in the vicinity of the block boundary in accordance with the filter strength determined by the determination unit([see in Fig. 9 and 22]- The de-blocking filtering unit 24 is configured to include an image memory 71, a block boundary determining unit 72-1, a filter strength determining unit 73-1; [para 0341]- The filter strength determining unit 73-1 determines the filter strength in the above-described manner under the control of the controller 77. That is, the filter strength determining unit 73-1 determines whether the filtering process will be performed in a strong filtering mode or a weak filtering mode for each line using the image data of two blocks with an inter-block boundary interposed).
Regarding claim 15, Ikeda teaches wherein the determination unit determines the filter strength after determination on the deblocking filter application necessity([para  the filter strength determining unit may determine the strength of the deblocking filter when the filtering necessity determining unit determines that the deblocking filter is to be applied; [see also para 0165; 0179 ]).
Regarding claim 16, Ikeda teaches wherein the determination unit determines the filter strength based on waveforms of the color difference components of the pixels located in the vicinity of the block boundary([para 0254;0258-0259]- in the present technique, the deblocking process at the inter-LCU line boundary is performed using the inclination of the waveform used in the inter-block boundary determination).


Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 17, the image processing apparatus according to claim 16, wherein the determination unit determines the filter strength based on a condition on flatness of color difference components of pixels included in two lines among the pixels located in the vicinity of the block boundary, a condition on continuity of the color difference components, and a condition on a gap between the color difference components, and the filtering unit applies the strong filter if it is determined all of the condition on the flatness, the condition on the continuity, and the condition on the gap 
	
Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	IKEDA; Masaru., US 2016/0286240 A1, discloses an image processing device and an image processing method which allow a deblocking filtering process to apply filtering appropriately.
2.	HE, US 2015/0181211 A1, discloses reducing video information encoding and decoding computational complexity by selectively disabling the chroma de-blocking filter.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MD N HAQUE/Primary Examiner, Art Unit 2487